Citation Nr: 1739334	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fractured left clavicle with acromioclavical joint separation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In an August 2015 decision, the Board, in part, denied the Veteran's claim for entitlement to a disability rating in excess of 10 percent for residuals of a fractured left clavicle with acromioclavical joint separation.  The Veteran subsequently appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted the parties' Joint Motion for Partial Remand (JMR), and vacated the Board's denial of an increased rating for the Veteran's left shoulder disability. 

In August 2016, the Board remanded the case for additional development and readjudication.  A subsequent March 2017 rating decision increased the evaluation for the Veteran's left shoulder disability to 20 percent, effective June 15, 2011.  Despite the higher rating established for the left shoulder disability, the Veteran has not been awarded the highest possible rating.  As a result, he is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the period on appeal, the Veteran's left shoulder is manifested by pain and limitation of motion at the shoulder level.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a fractured left clavicle with acromioclavical joint separation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010, 5200-5203 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  




Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; see generally 38 U.S.C.A. § 5110 (b)(2).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include Diagnostic Code 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula.)

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent rating is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note.

Diagnostic Code 5201 provides that a disability of the shoulder is to be rated on the basis of limitation of motion.  The medical evidence is conflicting as to whether the Veteran is right or left hand dominant.  Limitation of motion at shoulder level warrants a 20 percent disability rating for either the major or minor extremity.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent disability rating for the major extremity, and a 20 percent disability rating for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 40 percent disability rating for the major extremity, and a 30 percent disability rating for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity, and a 30 percent evaluation with a marked deformity.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Analysis

At the outset, the Board finds that the Veteran's left shoulder disability is most appropriately rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  See 38 C.F.R. § 4.71a.  He is currently assigned a 20 percent disability rating.

After a careful review of all the evidence, the Board finds that at no time during the period on appeal did the Veteran's left shoulder disability more nearly approximate the criteria for a rating in excess of 20 percent under the applicable diagnostic code.  The Veteran has not shown limitation of motion midway between side and shoulder level, or to 25 degrees from the side.  

As previously discussed, under Diagnostic Code 5201, limitation of motion of the arm at shoulder level in the major or minor extremity warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent rating for the major extremity.  Id.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation for the major extremity.  Id.  The Board observes that the Veteran has reported that he is left handed; therefore, his left shoulder is considered his dominant (major) side.  See October 2016 VA Examination.  


In this case, the Veteran's March 2012 VA examination revealed left shoulder flexion to 145 degrees, with pain beginning at 145 degrees; left shoulder abduction to 120 degrees, with pain beginning at 120 degrees; external rotation to 36 degrees, with pain beginning at 36 degrees; and internal rotation to 50 degrees, with pain beginning at 50 degrees.  The Veteran was unable to perform repetitive use testing, due to pain from work the previous day, and the examiner noted that the Veteran had less movement than normal of his left shoulder.

The Veteran's October 2016 VA examination revealed flexion to 170 degrees, abduction to 160 degrees, and internal and external rotation to 90 degrees.  Pain was noted on examination but did not cause functional loss.  There was no evidence of pain with weightbearing.  Weightbearing limitation of motion was limited to 100 degrees of forward flexion and abduction, with approximately five to ten points of pressure applied, due to pain and weakness.  

A rating of 20 percent or higher under Diagnostic Code 5201 requires limitation of motion at shoulder level or less, which is essentially 90 degrees or less.  See 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71, Plate I.  There is no lay or medical evidence showing that the left arm was limited to midway between the side and shoulder level, or to 25 degrees from side, therefore, an initial rating greater than 20 percent is not warranted for left arm limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Board has also considered whether other Diagnostic Codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board notes that there is no evidence of any impairment or malunion of the humerus, therefore the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5202.  See October 2016 VA Examination.  

The Board has also considered whether Diagnostic Code 5200, ankylosis of scapulohumeral articulation, could provide for a higher evaluation.  However, despite the painful motion noted on examination, the Veteran's left shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  See October 2016 VA Examination; March 2012 VA Examination.  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation. 

Lastly, the Board observes that the Veteran has been diagnosed with arthritis of the left shoulder.  Diagnostic Code 5010 for arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis, or Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, in this case, Diagnostic Code 5201.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With regard to a separate rating under Diagnostic Code 5010, the highest possible evaluation is a 20 percent disability rating, which the Veteran already receives under Diagnostic Code 5201.  In addition, a separate evaluation under Diagnostic Code 5010 is inappropriate because it would twice compensate the Veteran for the pain that he experiences in his left shoulder.  In other words, assigning the Veteran a separate rating under Diagnostic Code 5010 would constitute impermissible pyramiding and is therefore inappropriate.

As such, the Board finds that the Veteran's left shoulder range of motion most closely approximates a disability evaluation of 20 percent under Diagnostic Code 5201, and therefore does not warrant an increased evaluation.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2015).  See DeLuca, 8 Vet. App. at 202 (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).  The Board recognizes the Veteran's complaints of functional loss as a result of his shoulder disability, notably his pain.  The Veteran reported experiencing constant pain of 5/10 throughout his shoulder, with daily flare-ups of pain of 10/10.  He also indicated that he had less strength, mobility, and durability in his shoulder during activities and that pain, weakness, fatigability or incoordination significantly limited his functional ability with flare-ups.  However, the Veteran was still able to demonstrate range of motion that greatly exceeded 25 degrees from the side.  

In a July 2016 memorandum, the Veteran's representative indicated that the Veteran is entitled to the maximum rating based on his inability to perform repetitive testing.  See June 2016 Veteran Statement (unable to perform repetitive use testing during March 2012 VA Examination due to shoulder pain); see also March 2012 VA Examination.  In support of this conclusion, the Veteran's representative cites to the October 2013 Compensation Service Bulletin, which directs that the adjudicator should award the rating that correlates with either the results of the repetitive use test or the examiner's opinion regarding flare-ups, whichever results in a higher rating (emphasis added).  However, the findings by the October 2016 examiner indicate that the Veteran reported that his pain during repetitive use testing is similar to the pain he experiences during a flare-up.  Specifically, the Veteran stated that there are no additional functional limitations after repetitive use other than those he experiences during a flare-up.  Furthermore, the examiner reported that there had been no other significant decrease in functional capacity for the issues of pain, weakness, fatigability, or incoordination described in the past year.  Therefore, the Board finds that the Veteran's loss of range of motion is adequately reflected by his report of functional impairment during flare-ups.  

As such, the competent medical evidence of record does not indicate sufficient functional loss based on the Veteran's complaints to warrant an increased schedular rating.  Furthermore, while the October 2016 VA examiner reported that the Veteran is ill-suited for jobs requiring repetitive overhead work or heavy lifting, the assigned schedular rating accounts for these impairments.   

The Board acknowledges that the Veteran's range of motion is at times painful, but pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 36-38 (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been shown to be able to move his arm up from the side to 90 degrees, in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have so functionally limited the Veteran's range of motion so as to warrant a rating in excess of 20 percent. 

The Board has also considered the Veteran's statements that his disability is worse than the 20 percent rating he currently receives.  The Board notes that in rendering a decision on appeal, it must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of statements, the Veteran has reported increasing left shoulder pain, and he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  He is not, however, competent to identify a specific level of disability of his left shoulder disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's left shoulder disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 20 percent rating in effect during the appeal period.  Of note, the Veteran's complaints have been considered and weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.  

Based on the foregoing, the Board finds that a disability evaluation greater than 20 percent is not warranted.  The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Other Considerations

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has not asserted, nor does the evidence suggest, that his left shoulder disorder precludes substantially gainful employment, and a TDIU claim is accordingly not raised.  See also Bradley v. Peake, 22 Vet. App. 280 (2008).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).








ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of a fractured left clavicle with acromioclavical joint separation is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


